Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 1 of 16 PagelID #: 230

Exhibit 2
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 2 of 16 PagelID #: 231

!
3

Vectren

CENTERPOINT ENERGY, INC.
INVOLUNTARY SEVERANCE BENEFITS PLAN #616

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 3 of 16 PagelD #: 232

Vectren

CENTERPOINT ENERGY, INC.
INVOLUNTARY SEVERANCE BENEFITS PLAN #616

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

1. Purpose of the Plan

The purposes of the CenterPoint Energy, Inc. Involuntary Severance Benefits Plan #616,
which shall be effective as of the Effective Date through the second anniversary of the
Effective Date (this “Plan”) are:

(a) to make Severance Benefits available to certain eligible employees as described in
the Merger Agreement that will financially assist with their transition following
certain terminations of employment from CenterPoint Energy, Inc., its affiliates,
subsidiaries or its successors while this Plan is in effect; and

(b) to resolve any possible claims arising out of employment, including termination,
by providing such employees with Severance Benefits in return for a Waiver and
Release from liability.

This Plan represents an amendment and restatement of all prior severance plans, practices
or policies (other than individual contracts providing for severance benefits) in effect
with the Company or an Affiliate as of the effective time hereof with respect to
Employees (as defined below), including the Vectren Severance Guidelines. All such
prior severance plans, practices and policies, including the Vectren Severance Guidelines,
are hereby superseded by this Plan, and discontinued and terminated with respect to
Employees. This document constitutes both the formal Plan document and a summary of
the Plan, called a summary plan description.

This Plan is intended to be excepted from the definitions of “employee pension benefit
plan” and “pension plan” set forth under Section 3(2) of ERISA and is intended to meet
the descriptive requirements of a plan constituting a “severance pay plan” within the
meaning of regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations § 2510.3-2(b) and shall be administered and maintained as an unfunded
welfare benefit plan under Section 3(1) of ERISA.

2. Definitions

As used in this Plan, the following terms shall have the following meanings (and the
singular includes the plural, unless the context clearly indicates otherwise):

Affiliate: Each corporation, partnership or other business entity which is 50% or more
owned, directly or indirectly, by the Company.

Cause: Termination from employment due to unacceptable performance, misconduct,
gross negligence, dishonesty, acts detrimental or destructive to the Company or its
Affiliates, employees or property, or any violation of the policies of the Company or its
Affiliates,
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 4 of 16 PagelD #: 233

Vectren

COBRA: The Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B, which
provides for continuation of group health plan coverage in certain circumstances,

COBRA Rate: The cost of continued coverage under COBRA, that currently being
102% of the full group rate (including the employee’s share and the employer’s share of
the group coverage cost and a 2% administrative fee).

Company: CenterPoint Energy, Inc., a Texas corporation, and any successor to
CenterPoint Energy, Inc.

Comparable Employment: Employment with the Company or any Affiliate for the
same or comparable position that does not (a) reduce the sum of the Employee’s
Compensation and target incentive bonus by more than 10%; (b) result in an additional
commute of more than 50 miles; or (c) result in a significant adverse change in reporting
level or skill requirements, as determined by the Company in its sole discretion.

Compensation: The Employee’s annual base salary or annualized base rate of pay as of
his or her Termination Date.

Disability: Disability within the meaning of the Company’s Long Term Disability Plan.
Effective Date: The “Closing Date,” as such term is defined in the Merger Agreement.
Eligible Employee: An Employee described in Section 3(a).

Employee: Any person who, immediately prior to the Effective Date, (a) is an active,
regular (not temporary), full-time or part-time employee of Vectren and (b) is not an
officer of Vectren with an employment, change of control, severance or similar
agreement (whether or not such agreement is triggered by the transactions contemplated
by the Merger Agreement).

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Merger Agreement: The Agreement and Plan of Merger by and among Vectren
Corporation, CenterPoint Energy, Inc. and Pacer Merger Sub, Inc., dated as of April 21,
2018.

Notice: A written notice provided to an Employee stating that the employment of the
Employee will be terminated and the Employee is eligible for participation in this Plan.

Notice Date: The date on which an Employee receives a Notice.

Participant: An Eligible Employee who meets the requirements set forth in Section 3(b)
of this Plan.

Plan: This CenterPoint Energy, Inc. Involuntary Severance Benefits Plan #616, effective
as of the Effective Date through the second anniversary of the Effective Date.
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 5 of 16 PagelD #: 234

Veciren

Plan Administrator: The Senior Vice President and Chief Human Resources Officer of
CenterPoint Energy, Inc.

Restrictive Covenant: A confidentiality, non-disclosure, non-competition, non-
solicitation, non-disparagement or other covenant or obligation similar to or of the same
nature as the foregoing set forth under any Company or Affiliate plan, program or policy
or an agreement between the Company, or an Affiliate, and the Employee.

Service: The Participant’s service recognized by the Company or an Affiliate through
the Termination Date, as reflected in the records of the Company or Affiliate and
determined by the Plan Administrator.

Severance Benefits: Benefits described in Sections 5, 6(a)(), and 6(a)(ii) below, as
applicable.

Severance Period: The period of time, following the Participant’s Termination Date,
equal to the total number of weeks of Weekly Compensation payable under Section 5(a)
hereof.

STI Plan: If the Termination Date is on or within 10 days after the Effective Date, the
Vectren Incentive Plan Guidelines; otherwise, the CenterPoint Energy, Inc. Short Term
Incentive Plan, as in effect from time to time, or any similar successor plan adopted by
the Company.

Termination Date: The last day on which an Employee is carried on the payroll of the
Company or an Affiliate as an employee (excluding any period during which such
Employee receives Severance Benefits) and has a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code.

Vectren: Vectren Corporation, Vectren Utility Holdings, Inc., and subsidiaries of
Vectren Utility Holdings, Inc.

Vectren Severance Guidelines: The Severance Benefits Guidelines, dated June 2014,
adopted by Vectren with respect to its employees, as in effect immediately prior to the
Effective Date.

Waiver and Release: The legal document in which an Employee, in exchange for
Severance Benefits under this Plan, among other things, releases the Company and all of
the Affiliates, their directors, officers, employees and agents, their employee benefit
plans, and the fiduciaries and agents of said plans from liability and damages in any way
related to the Employee’s employment with or separation from employment with the
Company or any of its Affiliates.

Weekly Compensation: The Employee’s Compensation divided by 52.
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 6 of 16 PagelD #: 235

Veetren

3, Participation
(a) — Eligible Employees

An Employee shall be eligible to become a Participant in this Plan and receive
Severance Benefits only if the Employee is designated by the Company as eligible
to participate in the Plan and the Employee’s employment with the Company and
all Affiliates is terminated by the Employee’s employer for reasons other than
death, Disability or Cause during the period commencing on the Effective Date
and ending on the second anniversary of the Effective Date. Employees who
meet the requirements in the preceding sentence are referred to as “Eligible
Employees” and shall receive a Notice regarding their employment termination,
which shall advise them of their scheduled Termination Date.

Each Employee who receives a Notice shall be given a form of Waiver and
Release and a listing of the job titles and ages of all individuals eligible or
selected to become Participants and the ages and job titles of all individuals in the
same job classification or organizational unit who are not eligible or selected to
become Participants,

(b) —— Participants

In order to become a Participant, an Eligible Employee must meet the following
requirements: (a) by 5:30 p.m. on the later of the 45th day following the date that
the Employee receives the Waiver and Release and attached OWBPA disclosure
pursuant to Section 3(a) or the day after the Employee’s Termination Date (but no
earlier than the day after the Employee’s Termination Date), the Employee must
execute (and return to the Plan Administrator or the person designated by the Plan
Administrator) the Waiver and Release; (b) the Employee must not revoke his or
her Waiver and Release within 7 days (15 days for an Employee in Minnesota)
after signing it; and (c) the Employee must not be disqualified from receiving
Severance Benefits pursuant to the provisions of Section 4 below, Each Eligible
Employee is hereby advised to consult an attorney before signing a Waiver
and Release.

4, Disqualifying Events

NO Severance Benefits will be paid to an Eligible Employee who otherwise qualifies as a
Participant if:

(a) the Employee voluntarily terminates employment prior to the Termination Date
scheduled in his or her Notice or fails to continue to perform the duties of his or
her employment through that scheduled Termination Date;

(b) this Plan (i) is amended in a way that makes the Employee ineligible or (ii) is
terminated before the Employee’s Termination Date;
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 7 of 16 PagelD #: 236

Vectren

(c) the Employee fails to return all property and materials of his or her employer to
his or her supervisor or other appropriate employer representative as of his or her
Termination Date;

(d) On or prior to the Employee’s Termination Date, the Employee is offered
Comparable Employment and declines the offer; or

(e) the Employee accepts any offer of employment with the Company or an Affiliate
on or before his or her Termination Date.

5. Cash Severance Benefit

(a) An Eligible Employee who qualifies as a Participant under Section 3 shall be
entitled to a lump-sum cash Severance Benefit in an amount equal to (i) one week
of the Participant’s Weekly Compensation for each year of Service credited to the
Participant plus Gi) one week of the Participant’s Weekly Compensation for each
$5,000 of the Participant’s Compensation, provided that such cash Severance
Benefit shall not be less than 4 weeks of Weekly Compensation nor more than 26
weeks of Weekly Compensation.

(b) An Eligible Employee who qualifies as a Participant under Section 3 shall also be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to a
prorated amount of such Participant’s target award under the STI Plan for the
performance year in which the Participant’s Termination Date occurs, if any.
Such prorated amount shall be determined: (i) if the STI Plan is the Vectren
Incentive Plan, based on the number of days worked in the performance year
through the Termination Date or (ii) if the STI Plan is the CenterPoint Energy,
Inc. Short Term Incentive Plan or a similar successor plan, based upon the
Participant’s eligible earnings while a participant under the STI Plan for the
performance year through the Participant’s Termination Date. In any event,
notwithstanding the foregoing, the amount determined under this Section 5(b)
shall be reduced by any amount otherwise payable to the Participant under the
STI Plan for such performance year except as otherwise provided under the
Merger Agreement.

(c) An Eligible Employee who qualifies as a Participant under Section 3 shall also be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to
the Participant’s Weekly Compensation multiplied by the number of weeks
remaining following the Termination Date through the second anniversary of the
Effective Date.

(4) An Eligible Employee who qualifies as a Participant under Section 3 shall also be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to
the Participant’s medical and dental premiums, calculated using the level of
coverage held by the Participant on the Termination Date and the applicable
COBRA rate, for the Severance Period.
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 8 of 16 PagelD #: 237

Vectren

(e) An Eligible Employee who qualifies as a Participant under Section 3 shall also be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to
the Participant’s premiums, at the applicable COBRA rate, for the Employee
Assistance Program for the Severance Period.

® An Eligible Employee who qualifies as a Participant under Section 3 shall also be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to
the cost of outplacement services for the Severance Period, as determined by the

Company.

(g) Notwithstanding the foregoing, the cash Severance Benefit calculated pursuant to
Sections 5(a), (b), (c), (a), (e), and () for a Participant shall be reduced by the
amount of any cash compensation payable to the Participant by the Company or
its Affiliates on account of the termination of the Participant’s employment,
pursuant to (x) a written employment or change in control agreement with the
Company or its Affiliates, (y) another severance plan or program of the Company
or its Affiliates, or (z) any other obligation, whether by contract, applicable law,
or otherwise of the Company or any other individual or entity to provide a
payment to such Participant in the event of an involuntary termination of such
Participant’s employment with the Company and its Affiliates,

(h) Notwithstanding the foregoing, the amount of any lump-sum cash Severance
Benefit otherwise payable to a Participant shall be reduced by any monies owed
by the Participant to the Company (or an Affiliate), including, but not limited to,
any overpayments made to the Participant by the Company (or an Affiliate) and
the balance of any loan by the Company (or an Affiliate) to the Participant that is
outstanding at the time that the cash Severance Benefit is paid.

6. Continuation of Other Benefits

(a) Participants

In addition to the cash Severance Benefit described in Section 5, a Participant
shall be entitled to the following benefits:

(1) Medical/Dental/Vision Plan Benefits

For the longer of (1) the period following the Participant’s Termination
Date through the second anniversary of the Effective Date and (2) the
applicable period required by COBRA, a Participant shall be entitled to
continue the medical, dental and vision plan coverage in effect for active
employees during such period if the Participant is eligible for and timely
elects continuation of such coverage in accordance with COBRA. The
Participant shall pay the active employee rate with respect to coverage
during the period following the Participant’s Termination Date through the
second anniversary of the Effective Date and thereafter the full COBRA
rate to the extent the Participant is entitled to continue coverage beyond
such period under COBRA. Such benefits shall be governed by and

-6-
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 9 of 16 PagelD #: 238

Vectren

subject to (i) the terms and conditions of the plan documents providing
such benefits, including the reservation of the right to amend or terminate
such benefits under those plan documents at any time, and (ii) the
provisions of COBRA. The period of coverage provided under this
section shall constitute continuation coverage required by COBRA.

Gi) Tuition Reimbursement

If the Participant was participating in the Vectren or Company Tuition
Reimbursement Program on the Participant’s Termination Date, the
Participant shall continue to be eligible for reimbursement under such
program with respect to any courses in which the Participant was enrolled
on the Participant’s Termination Date, subject to the terms and conditions
of such program as then in effect.

Gii) Other Benefit Plans or Programs

A Participant’s participation in all other employee benefit plans and/or
programs at the Company and the Affiliates shall cease following his or
her Termination Date unless otherwise provided under the plan or
program, subject to the terms and conditions of the governing documents
of those employee benefit plans and/or programs.

(b) Ineligible Employees

An Employee who does not satisfy all the requirements of Section 3 shall be
entitled to no benefits under this Plan. Any such Employee shall, however, be
entitled to receive those benefits, following his or her Termination Date, to which
he or she is otherwise entitled under the provisions of any other employee benefit
program in which such Employee is a member on his or her Termination Date.

7, Confidential and Proprietary Business Information & Nonsolicitation Obligations

Notwithstanding any provision of this Plan to the contrary, an Employee’s entitlement to
the benefits provided for under this Plan shall be fully subject to the provisions of the
Waiver and Release regarding confidential and proprietary business information and non-
solicitation, and the Company and the Affiliates shall be entitled to take all actions
specified in the Waiver and Release with respect to an Employee who fails to comply
with those provisions.

Nothing in this Plan, however, limits or precludes an eligible Employee participant from
making a good faith voluntary report, charge, complaint, or claim to, or providing truthful
testimony and documents as required by law or under oath pursuant to a subpoena, court
order, or request by the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state, or local government agency or
commission (“Government Agencies”). Potential Employee participants further
understand that this Plan does not limit their ability to communicate with any

~7-
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 10 of 16 PagelD #: 239

Vectren

Government Agencies or otherwise participate in any investigation or proceeding that
may be conducted by any Government Agency, including providing documents or other
information to the Government Agency, without notice to the Company.

8. Participant Representations and Affirmations

The Participant must represent and affirm that he or she (i) has not filed any claims or
complaints against the Company and, to the extent permissible by law, will not do so; (ii)
will abide by any post-employment Restrictive Covenants he or she is subject to; (iii) is
knowingly and voluntarily entering into a Waiver and Release with the Company; and
(iv) has been paid all compensation owed to Participant, except any Severance Benefits
provided for pursuant to this Plan.

9, Unemployment; Taxes

Payments under this Plan will not be reduced because of any unemployment benefits an
Employee may be eligible to receive under applicable federal or state unemployment
laws. Any required income tax withholding and FICA (Social Security) taxes shall be
deducted from any benefit paid under this Plan.

10. When the Severance Benefits Wiil be Paid

Within 60 days following the date that a Participant returns an executed Waiver and
Release (without having timely revoked it), and in no event later than the end of the year
following the year of the Termination Date, the Participant’s cash Severance Benefit
described in Section 5 will be paid to the Participant in a single lump sum and
outplacement services described in Section 6(a)(ii) will commence; provided, however, to
the extent the Participant’s cash Severance Benefit exceeds the maximum amount
described in Treasury Regulation § 1.409A-1(b)(9)Giii)(A), such excess amount shall be
paid no later than March 15" of the year following the year of the Termination Date. If
the Participant previously enrolled with the Company to receive payment of wages by
direct deposit, then payment of the Participant’s cash Severance Benefit will be made by
direct deposit into the same bank account and financial institution that the Participant
previously enrolled with the Company. Participants receiving Severance Benefits shall
not be considered employees of the Company or any Affiliate for any purpose after their
Termination Dates, nor shall any Severance Benefits be considered for purposes of
computing benefits under or making contributions to any employee benefit plan
maintained by the Company or any Affiliate.

If a Participant dies after his or her Termination Date and after executing the Waiver and
Release (without having timely revoked it) but before receiving his or her cash Severance
Benefit, any cash Severance Benefit will instead be paid (a)to the Participant’s
beneficiary (or beneficiaries) designated under the Company’s Life Insurance Plan
covering the Participant on his or her Termination Date, if such beneficiary is living, or if
none is so designated or living, (b) to the executor of the Participant’s estate, in a lump
sum as soon as practicable after the date of death.
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 11 of 16 PagelID #: 240

Vectren

Payments of other benefits described in Section 6 will be in accordance with the
provisions of the governing plan documents and the applicable policies of the Company
and the Affiliates.

11. Non-Assignment of Severance Benefits

No benefit under this Plan shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, voluntary or involuntary, by operation of
law or otherwise, and any attempt at such a transaction shall be void. Also, no benefit
under this Plan shall be liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to it. Notwithstanding the foregoing, the
amount of any cash Severance Benefit otherwise due to a Participant shall be reduced by
any monies owed by the Participant to the Company (or an Affiliate) as provided in
Section 5 hereof.

12. Plan Amendment and Termination

The Company may at any time amend or terminate this Plan, provided that the benefits
under this Plan payable to a Participant who has returned (and has not thereafter revoked)
a signed Waiver and Release and has otherwise met all of the requirements for Severance
Benefits hereunder (other than the expiration of the Waiver and Release revocation
period) before this Plan is amended or terminated shall not be adversely affected. Any
amendment or termination shall be set out in an instrument in writing and executed by an
appropriate officer of the Company.

13. Making A Claim
How to Submit a Claim

If benefits due under this Plan have not been provided within the time frame specified in
Section 10, a Participant or his or her authorized and designated representative
(collectively, the “Applicant”) must request those benefits in writing from the Plan
Administrator. Such application shall set forth the nature of the claim and any other
information that the Plan Administrator may reasonably request. The Plan Administrator
shall notify the Applicant of the benefits determination within a reasonable time after
receipt of the claim, such time not to exceed 90 days unless special circumstances require
an extension of time for processing the claim. If such an extension is required, written
notice of the extension shall be furnished to the Applicant prior to the end of the initial
90-day period. In no event shall such an extension exceed a period of 90 days from the
end of the initial period. The extension notice shall indicate the special circumstances
requiring an extension of time, and the date by which a final decision is expected to be
rendered.

Notice of a claim denial, in whole or in part, shall be set forth in a written or electronic
notice in a manner calculated to be understood by the applicant and shall contain the
following:

(a) the specific reason or reasons for the denial; and

9.
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 12 of 16 PagelID #: 241

Vectren

(b) specific reference to the pertinent Plan provisions on which the denial is based;
and

(c) a description of any additional material or information necessary for the Applicant
to perfect the claim and an explanation of why such material or information is
necessary; and

(d) an explanation of the Plan’s claims review procedure, the time limits applicable to
such procedures, and a statement of the Participant’s rights following an adverse
benefit determination on review, including a statement of an Applicant’s right to
file a lawsuit under ERISA if the claim is denied on appeal.

An Applicant shall be given timely written notice of the time limits set forth herein for
determinations on claims, appeal of claim denial and decisions on appeal.

Claims Review Procedure

Ifa written claim results in a claim denial, either in whole or in part, the Applicant has
the right to appeal. The appeal must be in writing. The administrative process for
appealing a claim is as follows:

Upon receipt of a claim denial, an Applicant may send a written request, including any
additional information supporting the claim, for reconsideration to the Plan Administrator
at the following address within 60 days of receiving notification that the claim is denied:

Attn: Lynne Harkel-Rumford
CenterPoint Energy, Inc.
1111 Louisiana

Houston, TX 77002

Upon review, the Plan Administrator will consider all comments, documents, records,
and other information submitted by the Participant related to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

The Plan Administrator shall render a decision within a reasonable time after receipt of
the request for review, such time not to exceed 60 days unless special circumstances
require an extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the Applicant prior to the end of the
initial 60-day period. In no event shall such an extension exceed a period of 60 days
from the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time, and the date by which a final decision is
expected to be rendered.

The Plan Administrator will provide written or electronic notice of its final
determination. Ifthe claim is denied in whole or part, such notice, which shall be written
or electronic in a manner calculated to be understood by the Applicant, will include:

-10-
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 13 of 16 PagelID #: 242

Vectren

(a) the specific reason(s) for the denial; and
(b) the specific provision(s) of the Plan on which the denial is based; and

(c) a statement that the Applicant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits (as described above); and

(d) a statement describing any voluntary appeal procedures offered by the Plan and
the Applicant’s right to obtain further information about any such procedures; and

(e) a statement of the Applicant’s right to file a lawsuit under ERISA.
An appeal will not be considered if it is not filed within the applicable period of time.

At any stage in the appeals process, the Applicant may review and obtain copies of
documents, including this Plan document, records, and other information relating to the
Applicant’s entitlement to such benefit, and submit issues, comments, and records
relating to the claim in writing.

The Participant Must File a Claim Under the Plan’s Claims Procedure

No action at law or in equity shall be brought to recover benefits under this Plan prior to
the date the Applicant has exhausted the administrative process of appeal available under
this Section of the Plan. Benefits under this Plan will only be paid if the Plan
Adininistrator decides, in its discretion, that an Applicant is entitled to them.

No action at law or in equity may be brought more than 12 months following the date an
Applicant’s claim is denied, or deemed denied, on appeal.

14, Section 409A

The Severance Benefits paid or made available under this Plan are intended to be exempt
from Section 409A of the Internal Revenue Code, and this Plan shall be construed and
interpreted and operated consistent with such intent. Al! reimbursements and in-kind
benefits provided pursuant to this Plan shall be made in accordance with Treasury
Regulation § 1.409A~-3(i)(1)(iv), to the extent applicable, such that any reimbursements
or in-kind benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, (i) the amounts reimbursed and in-
kind benefits provided under this Plan, other than total reimbursements that are limited by
a lifetime maximum under a group health plan, during the Participant’s taxable year may
not affect the amounts reimbursed or in-kind benefits provided in any other taxable year,
(ii) the reimbursement of an eligible expense shall be made on or before the last day of
Participant’s taxable year following the taxable year in which the expense was incurred,
and (iii) the right to reimbursement or an in-kind benefit is not subject to liquidation or
exchange for another benefit.

-l1-
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 14 of 16 PagelID #: 243

Vectren

15. Employee Rights

As a participant in this Plan, you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA). ERISA provides that all
plan participants under ERISA plans shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other specified
locations, such as worksites and union halls, all documents governing the Plan, including
(when applicable) insurance contracts and collective bargaining agreements, and a copy
of the latest annual report (Form 5500 Series) filed by the Plan with the U.S. Department
of Labor and available at the Public Disclosure Room of the Employee Benefits Security
Administration.

Obtain, upon written request to the Plan Administrator, copies of documents governing
the operation of the Plan, including (when applicable) insurance contracts and collective
bargaining agreements, and copies of the latest annual report (Form 5500 Series) and
updated summary plan description. The Plan Administrator may make a reasonable
charge for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator is
required by law to furnish each Participant with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon the people
who are responsible for the operation of the employee benefit plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries. No one, including your
employer, your union, or any other person, may fire you or otherwise discriminate against
you in any way to prevent you from obtaining a Plan benefit or exercising your rights
under ERISA.

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you have a right
to know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if
you request a copy of Plan documents or the latest annual report from the Plan
Administrator and do not receive them within 30 days, you may file suit in a Federal
court. In such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless the
materials were not sent because of reasons beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in part, you may
file suit in a state or Federal court. In addition, if you disagree with this Plan’s decision

-12-
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 15 of 16 PagelID #: 244

Vectren

or lack thereof concerning the qualified status of a domestic relations order or a medical
child support order, you may file suit in Federal court. If it should happen that Plan
fiduciaries misuse this Plan’s money, or if you are discriminated against for asserting
your rights, you may seek assistance from the U.S. Department of Labor, or you may file
suit in a Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan Administrator. If
you have any questions about this statement or about your rights under ERISA, or if you
need assistance in obtaining documents from the Plan Administrator, you should contact
the nearest office of the Employee Benefits Security Administration, U.S, Department of
Labor, listed in your telephone directory or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

16. Plan Document Controls

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.

17. Controlling Law

This Plan is an employee welfare benefit plan under ERISA. This Plan and the Waiver
and Release shall be interpreted under ERISA and the laws of the State of Texas, without
reference to any conflicts of law principles thereof that would require the application of
the laws of another jurisdiction, to the extent that state law is applicable.

18. General Information

Plan Sponsor: CenterPoint Energy, Inc. P.O. Box 4567, Houston, Texas 77210;
(713) 207-3000.

Employer Identification Number of Plan Sponsor: XX-XXXXXXX,
Plan Number: 616.

Plan Year: The plan year for reporting to governmental agencies and employees shall be
the calendar year.

Plan Administrator: Senior Vice President and Chief Human Resources Officer,
CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas 77002; (713) 207-7567.

-13-
Case 3:19-cv-00075-MPB-RLY Document 17-4 Filed 06/18/19 Page 16 of 16 PagelID #: 245

Vectren

The Plan Administrator is responsible for the operation and administration of this Plan.
The Plan Administrator is authorized to construe and interpret this Plan, and its decisions
shall be final and binding. The Plan Administrator shall make all reports and disclosures

required by law.

Agent for Service of Legal Process: Vice President of Litigation, CenterPoint Energy,
Inc., 1111 Louisiana, Houston, Texas 77002, is the agent for service of legal process.

Service of Process may also be made upon the Plan Administrator.
Plan Duration: Effective Date through the second anniversary of the Effective Date.

Source of Benefits: Payments due under this Plan shall be made by the Company or an
Affiliate designated by the Company from the paying employer’s general assets.

IN WITNESS WHEREOF, CenterPoint Energy, Inc. has executed these presents
as evidenced by the signature of its officer affixed hereto, in a number of copies, all of which
shall constitute but one and the same instrument, which may be sufficiently evidenced by any
executed copy hereof, this [4h day of LA » 2019.

CENTERPOINT ENERGY, INC,

By Dow B.-Arste.

Susan B. Ortenstone
Senior Vice President and Chief Human
Resources Officer

-[4.
